Citation Nr: 1610012	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-34 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder and depression, to include as secondary to service-connected low back disability.  

2.  Entitlement to service connection for a bilateral foot disability.

3.  The propriety of the reduction of the rating for service connected low back disability from 40% to 20% effective July 1, 2011.

4.  Entitlement to an effective date prior to July 31, 2006 for the award of service connection for low back disability.     

5.  Entitlement to an effective date prior to July 31, 2006 for the award of service connection for left lower extremity sciatica.     

6.  Entitlement to a rating in excess of 40 percent for low back disability.  

7.  Entitlement to a rating in excess of 40 percent for left sciatic nerve impairment.  

8.  Entitlement to a compensable rating for bilateral hearing loss.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

10.  Entitlement to an apportionment of the Veteran's VA benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1984 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Chicago, Illinois Regional Office (RO) of the Department of Veterans' Affairs (VA).

In December 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    

The Board notes that the appeal concerning entitlement to apportionment is a contested claim involving the Veteran's ex-wife and the Veteran.  Consequently, the Board's determination concerning the apportionment will be issued to the Veteran as part of this decision and a separate decision containing this determination will also be issued to the Veteran's ex-wife (on that issue alone).  38 C.F.R. § 19.8 (2008); BVA Directive 8430 Sub Part 13(c)(7). 

The issue of entitlement to a compensable rating for bilateral hearing loss is
addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current acquired psychiatric disability is reasonably shown to have been aggravated by his service connected low back disability and bilateral lower extremity radiculopathy.   

2.  The Veteran's current bilateral foot disability, plantar keratosis, is reasonably shown to have been incurred in service.  

3.  Although the Veteran's lumbar spine showed improved forward flexion on select VA examinations, the overall impairment of his ability to function under the ordinary conditions of life and work has not shown improvement.

4.  The Veteran's petition to reopen his claim for service connection for low back disability was received on July 31, 2006; service connection for this disability and for left lower extremity sciatic impairment was granted on the basis of this claim.  

6.  The Veteran's low back disability has not been manifested by ankylosis or incapacitating episodes having a total duration of at least six weeks within any 12 month period.   

7.  The Veteran's left lower extremity sciatic nerve impairment is not shown to involve marked muscle atrophy or to be otherwise more than moderately severe in degree.

8.  The evidence reasonably shows that the Veteran has right lower extremity sciatic nerve impairment, which is no more than mild in degree.

9.  The Veteran's combination of service-connected disabilities meets the schedular criteria for assignment of a TDIU and is reasonably shown to result in an inability to obtain or retain substantial gainful employment.    

10.  The Veteran is reasonably shown to have been discharging his child support obligations and his ex-wife's monthly expenses have not been shown to exceed her monthly income.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disability, including bipolar disorder and depression, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for entitlement to service connection bilateral foot disability, diagnosed as bilateral plantar keratosis, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

3.  The reduction of the rating assigned for the Veteran's low back disability from 40 percent to 20 percent effective July 1, 2011 was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5543 (2015).

4. An effective date prior to July 31, 2006, for service connection for low back disability and left lower extremity radiculopathy is not warranted. 38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2015).

6.  The criteria for a rating in excess of 40 percent for low back disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

7.  The criteria for a rating in excess of 40 percent for left lower extremity sciatica are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code, 8520 (2015).

8.  The criteria for a 10 percent but no higher rating for right lower extremity sciatic nerve impairment have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code, 8520 (2015).
 
9.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.16 (2015).   

10.  The criteria for apportionment of the Veteran's disability compensation payments at this time have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis
A.  Service connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Acquired psychiatric disability

The Veteran alleges that his current depression has been caused or aggravated by his service connected low back disability with lower extremity radiculopathy.  In a June 2012 letter, a treating psychiatrist indicated that he has been treating the veteran for an established diagnosis of bipolar disorder (manic depression).  The psychiatrist noted that the Veteran's low back and lower extremity pain issues had had a significant impact on both his depression and his hypomania, with the main issue being that the inability to control the chronic pain worsened his depression and disrupted his sleep.  The psychiatrist indicated that the Veteran was only currently able to get about 4 to 5 hours of sleep and as a result, his racing thoughts and impulsive behavior (i.e. hypomania symptoms) had not been fully controlled.  

Additionally, the pain also contributed to the bouts of depression he experienced.  This medical opinion clearly indicates that the Veteran has an acquired psychiatric disability, diagnosed as bipolar disorder), which is aggravated by his service-connected low back disability and associated lower extremity neurological impairment.  The Board is cognizant that medical opinions  from a VA psychologist and a VA ambulatory care physician concluded that it is less likely than not that the Veteran's psychiatric disorder has been caused or aggravated by his low back disability and associated lower extremity neurological impairment.  However, these opinions lack the detail of the June 2012 treating psychiatrist's opinion and also do not include an adequate explanation of why the Veteran's psychiatric disorder was not likely aggravated by the back and lower extremity disabilities.  

Thus, even considered together, they cannot be afforded more probative weight than the June 2012 VA psychiatrist's opinion.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disability, to include bipolar disorder and depression, is warranted as secondary to low back disability with associated radiculopathy of the lower extremities.  38 C.F.R. §§ 3.102, 3.303, 3.310; Alemany, 9 Vet. App. 518 (1996).

Bilateral foot disability

The Veteran asserts that he first began having calluses under the bottom of his feet during service and that these calluses never fully resolved.   He testified that he used to treat the calluses himself but started receiving VA care for them in approximately 2011.  The service treatment records do show significant treatment for calluses of the bilateral feet, including a diagnosis of intractable plantar keratoses.  Also, at a July 2014 VA foot examination, the examining physician diagnosed the Veteran with bilateral plantar keratosis.  The physician did also conclude that there was no evidence of a connection between the current condition and military service, indicating that there was no clearly documented continuum of care from service until 2013.  The Board notes, however, that the Veteran is competent to report that he has continued to have some level of problem with calluses since service.  Also, the determination in service that the plantar keratoses were "intractable" appears to lend some support to the Veteran's essential assertion that this problem never fully resolved.  

Accordingly, resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current bilateral plantar keratoses were incurred in service.  Therefore, service connection for this disability is warranted.  38 C.F.R. 
§§ 3.102, 3.303.    

B.  Propriety of reduction for low back disability and increased ratings

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left knee disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

Congress has provided that a Veteran's disability rating will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155 (West 2002).  For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344 (2013); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction. In such cases, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application. Because the rating for the low back disability at issue here was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.

The United States Court of Appeals for Veterans Claims (Court) has noted, however, that 38 C.F.R. §§ 4.2 and 4.10 apply generally to all rating reductions and that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  See Brown v. Brown, 5 Vet. App. 413, 420-22   (1993); see also 38 C.F.R. § 4.1, 4.2, 4.13 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.

In a January 2009 rating decision, the RO granted service connection for chronic lumbar sprain with L5-S1 degenerative disc disease and spondylosis and assigned a 40 percent evaluation effective July 31, 2006.  The assignment of the rating was based on the results of a November 2008 VA examination, which showed limitation of flexion to as little as 30 degrees during repetitive testing.  

In a June 2010 rating decision, the RO granted a temporary total rating for the low back disability effective April 7, 2010 based on the Veteran having undergone microdiscectomy laminotomy surgery at L5-S1 with convalescence.  The RO also returned the rating to 40 percent effective July 1, 2010, the end of the Veteran's convalescent period.  Additionally, the RO proposed to reduce the rating from 40 percent to 20 percent effective August 1, 2010.  The basis for this proposed reduction was an April 2010 VA examination, performed three weeks after the Veteran's surgery, which showed forward flexion to 45 degrees.   In a December 2010 rating decision, the RO again granted a temporary total rating for the low back disability effective September 1, 2010 based on the Veteran having undergone exploratory L5-S1 laminectomy surgery requiring convalescence.  A 40 percent evaluation for the disability was resumed effective January 1, 2011.  Then,  in an April 2011 rating decision, the RO decreased the rating for the low back disability to 20 percent effective July 1, 2011 based on a December 2010 VA examination, which showed forward flexion to 40 degrees.   

The Board understands the rationale for the RO's ratings reduction, as the more recent VA examinations did show forward flexion to greater than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, considering whether the Veteran's  ability to function under the ordinary conditions of life and work improved, the Board notes that the Veteran underwent the second low back surgery because the first one was unsuccessful, thus tending to indicate that his functional ability had not improved.  

Also, at the December 2010 VA examination, the Veteran affirmatively reported that the second surgery had also not improved his overall function and that he continued to experience chronic low back pain, for which he was taking 3 types of pain medication, along with muscle relaxants and also using a TENS unit.   In short, the Veteran was generally shown to suffer from severe low back pain, with significant difficulty sitting or standing or walking for any extended periods and difficulty lifting any significant weight during the entire period in question.  

Consequently, considering the evidence as a whole, and resolving any reasonable doubt in the Veteran's favor, actual improvement in the Veteran's ability to function under the ordinary conditions of life and work is not shown to have improved and thus, the 40 percent rating for the Veteran's lumbar spine disability must be restored effective July 1, 2011.  See Brown, 5 Vet. App. 413, 420-22 (1993); see also 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.13; Schafrath, 1 Vet. App. 589, 594 (1991).

C.  Earlier effective dates for service connection for low back disability and sciatica

As noted, the January 2009 rating decision, granted service connection for chronic lumbar sprain with L5-S1 degenerative disc disease and spondylosis and assigned a 40 percent evaluation effective July 31, 2006.  The decision also granted service connection for left lower extremity sciatica, with a 20 percent rating assigned effective July 31, 2006.  Then, in the January 2009 notice of disagreement, the Veteran asserted that the effective date for the award of service connection for low back disability and the award of service connection for left lower extremity sciatica should go back to 2002.

Generally, the effective date for an award of service connection based on an original claim or a claim to reopen will be the date of receipt of such claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).   In this case, service connection for low back disability was initially denied by a February 2003 rating decision.  The Veteran did not perfect a timely appeal of this rating decision. (See the RO's May 6, 2004 statement of the case (SOC) and the Veteran's statement received on July 22, 2004, more than 60 days later, expressing his desire to appeal the SOC.  Consequently, the February 2003 rating decision is final.  38 U.S.C.A. § 7105.  

Subsequently, the RO denied reopening of the Veteran's claim in a March 2005 rating decision.  The Veteran also did not perfect a timely appeal to this decision and then submitted a new claim to reopen, which was received on July 31, 2006.  In response to this claim, the January 2009 rating decision granted service connection for the low back disability and the left lower extremity sciatica and assigned an effective date of July 31, 2006 for the award of service connection for both disabilities.  Thus, because the effective date of an award of service connection based on claim to reopen is the date of receipt of the claim (i.e. July 31, 2006) or the date entitlement arose, whichever is later, there is no basis for the Board to award an effective date for service connection for the low back disability and the left lower extremity sciatica, which is any earlier than July 31, 2006.  Accordingly, these claims must be denied.  See 38 C.F.R. § 3.400(b)(2). 

D.  Claims for increase for low back disability and associated lower extremity neurological impairment

The Veteran's instant claims for increased were received on September 14, 2009.

The Veteran's low back disability may be rated under the General Rating Formula for evaluating disabilities of the spine or based on incapacitating episodes.  

Under the General Rating Formula, a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine, a 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, (effective September 26, 2003).  Orthopedic disabilities are rated using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Similarly, neurological disabilities are rated separately using criteria for the most appropriate neurological diagnostic code or codes.  Id., at Note 1.

Additionally, under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) can be alternatively rated based on the total duration of incapacitating episodes over the past 12 months.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.   An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician.  Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

As indicated above, the 40 percent rating for the Veteran's low back disability has been restored.  However, the evidence does not provide a basis for assigning a rating in excess of this amount at any time during the appeal period.  In this regard, neither any form of ankylosis or incapacitating episodes having a total duration of at least 6 weeks during any pertinent 12 month period have been shown nor alleged.  Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  Notably, repetitive motion testing has generally shown that the Veteran retains 30 or more degrees of forward flexion and some level of range of motion in all other directions.  Thus, such testing does not indicate a level of functional loss compatible with assignment of a rating in excess of 40 percent.  

Additionally, while the Veteran is shown to have some degree of flare-ups, these are not shown to involve loss of function compatible with unfavorable ankylosis or incapacitating episodes of duration of 6 weeks or more within a year.  Accordingly, there is no basis for assigning a rating in excess of 40 percent based on such loss.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).

The Veteran's left sciatic nerve impairment is rated as 40 percent disabling under Diagnostic Code 8520.  Under this Code, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.  In this case, the Veteran's left sciatic nerve disability is not shown to result in marked muscle atrophy or other impairment compatible in degree with marked muscle atrophy.  In this regard, during a February 2010 VA examination, the Veteran's left lower extremity radiculopathy was characterized as moderately severe.  Similarly, during an  April 2010 VA examination, the Veteran was found to have chronic S1 radiculopathy of the left leg classified as moderate to severe with a left calf slightly smaller than the right suggesting mild atrophy.  

Additionally, during a July 2014 VA examination, the Veteran was simply found to have decreased sensation of the feet/toes on the left (i.e. the L5 dermatome) and was not noted to have any atrophy.  Nor is there any other evidence of record tending to indicate that the Veteran has marked muscle atrophy or other impairment of the sciatic nerve compatible in degree with marked muscle atrophy.  Accordingly, there is no basis for assigning a rating in excess of 40 percent for the service-connected left lower extremity radiculopathy. 

The Board has also considered whether a separate rating is warranted for any low back related neurological impairment that might be affecting the right lower extremity.  Notably, neither the above-mentioned VA examinations nor the other medical evidence of record show a specific diagnosis of right lower extremity radiculopathy or any other right lower extremity neurological impairment associated with the low back disability.  However, during the December 2015 Board hearing, the Veteran testified that he does also experience pain radiating down the right side of his back.  The Veteran indicated that unlike the radiculopathy on the left side, the right-sided pain radiated into the buttocks but not further down the leg.  

Given the Veteran's testimony, and resolving all reasonable doubt in his favor, the Board will assign a 10 percent rating for this radicular symptomatology based on mild impairment of the sciatic nerve.  In the absence of a specific diagnosis of right lower extremity radiculopathy or a medical finding that the right radicular symptomatology represents more than mild impairment of the sciatic nerve, a rating in excess of 10 percent is not warranted.  Also, during the December 2015 Board hearing, the Veteran testified that he would be satisfied with assignment of this 10 percent rating (along with the restoration of the 40 percent rating for his low back disability and continuation of the 40 percent rating for the left lower extremity radiculopathy).  

Accordingly, assigning this rating expedites a satisfactory decision for the Veteran on these claims for increase and avoids the need for a further remand to arrange for a new VA examination. 

Additionally, with respect to any potential extraschedular rating under 38 C.F.R.  § 3.321,, as explained above, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology attributable to his low back and lower extremity disability, including his significant pain, limitation of motion and restricted activity, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board further notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability attributable to the combined effect of his multiple conditions.

E.  TDIU

The Veteran's current service-connected disabilities include the low back disability, rated 40 percent disabling, the left lower extremity sciatica, rated 40 percent disabling, tinnitus, rated 10 percent disabling and bilateral hearing loss, rated noncompensable.  The Veteran is also now-service connected for acquired psychiatric disability and bilateral foot disability, with ratings to be assigned for these disabilities by the agency of original jurisdiction.  He has also been assigned a 10 percent rating for right lower extremity sciatica.   

Without considering the 10 percent rating assigned for right lower extremity sciatic and the specific percentages that will be assigned for these newly service-connected disabilities, the Veteran's current, overall combined disability rating is 70 percent.  38 C.F.R. § 4.25.  Thus, his combination of service-connected disabilities meets the minimum schedular requirements for assignment of a TDIU.  38 C.F.R. § 4.16.  

Also, in the July 2012 opinion, the Veteran's treating psychiatrist opined that the severity of the Veteran's bipolar disorder and chronic low back and lower extremity pain rendered him totally disabled.  There is no medical opinion to the contrary (i.e. an opinion tending to indicate that the Veteran is able to obtain and retain substantial gainful employment despite his combination of service-connected disabilities).  There is also no other evidence (e.g. vocational or lay evidence), which tends to indicate that these disabilities do not preclude the Veteran from obtaining and retaining employment.  Accordingly, resolving any reasonable doubt in the Veteran's favor, assignment of a TDIU is warranted.  C.F.R. §§ 3.102, 4.16; Alemany, 9 Vet. App. 518 (1996).

F.  Apportionment

A veteran's benefits may be apportioned if a veteran is not residing with his spouse or children and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the pension or compensation payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest. 

Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of the Veteran's benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 4.51. 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§§ 3.450(a)(1)(ii), 3.451.

A Veteran's benefits may not be apportioned until the estranged spouse of a veteran files a claim for an apportioned share.  38 C.F.R. § 458(g).  Upon a divorce from a veteran, the ex-spouse loses her status as a veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation, effective from the date of their divorce.  See 38 U.S.C.A. § 101(31); 38 C.F.R. §§ 3.1(j). 3.50; Marrero v. Gober, 14 Vet. App. 80, 82 (2000).

The Veteran's ex-wife initially filed a claim for apportionment for the two children of her and the Veteran in May 2007.  This claim was denied by an August 2008 rating decision, which found that although she and the Veteran were divorced, they were living in the same household.  She did not file a timely appeal of this decision by submitting a notice of disagreement within 60 days, as is required in a contested claim such as this one.  See 38 C.F.R. § 20.501(b).   

However, she subsequently filed a new claim for apportionment.  Then, in a November 2009 special apportionment decision, the RO found that her total monthly income exceeded her expenses.  The RO also noted that a portion of that income was Social Security Administration (SSA) payments for each of the two children of her and Veteran in the amount of $589 each.  Additionally, the RO noted a $500 debt she owed to the utility company was not a monthly expense (i.e. she had already reported a separate monthly amount that she needed to pay the utility company, which presumably included any installment payment pertaining to this debt).   Consequently, the RO concluded that the ex-wife did not show a financial need for an apportionment of the Veteran's VA benefits.  

In a December 2009 notice of disagreement, the ex-wife argued that she had shown that she actually had monthly expenses in the amount of $2311 and monthly income of only $2025 and that thus, she was in financial need.  She also indicated that the Veteran was not living with her; rather, he was homeless.  In a July 2010 statement of the case, the RO noted receipts she had submitted indicating that she was behind on her utility payments and also her rent payments and that she may not have only paid a portion of her rent.  The RO also noted that it appeared the appellant was inappropriately counting some or all of the principal amount of these debts as monthly expenses, rather than simply the amounts she needed to pay on them monthly.  The ex-wife had also indicated that she had remarried but subsequently separated.  However, she had not indicated whether the current husband contributed any financial support.  Accordingly, the RO continued the denial of apportionment because the evidence did not establish that the appellant's actual monthly expenses exceeded her actual monthly income.  

In an income and expenses statement received in February 2011, the appellant indicated that she did not receive any support and also indicated that she would sometimes have to decide what bills she would be able to pay throughout the month.  Additionally, she indicated that she was still behind on her utility bill and that in the divorce decree, the Veteran was ordered to pay over $900 in child support.  

In an August 2013 supplemental statement of the case, the RO noted that the ex-wife's February 2011 statement still appeared to indicate that her monthly income exceeded her expenses.    

In a December 2015 communication, the ex-wife indicated that she would not be appearing for her requested Board hearing because she was tired of contesting the matter and felt like it should not take five years for her appeal to be decided.  

At the December 2015 hearing, the Veteran testified that his ex-wife used to have custody of their son and daughter.  However, he indicated that he currently has custody of the son, who was 16 years old at the time of the hearing and that this custody arrangement had begun approximately 3 or 4 years previously.  He also indicated that their daughter had lived with the ex-wife but was currently 20 years old.  Additionally, he noted that a portion of his Social Security Administration (SSA) check had already been going to support both children.  

Considering general apportionment, during the time when his children have been minors and living with the ex-wife, the evidence does not establish that the Veteran has not been reasonably discharging his responsibility for their support.  In this regard, the evidence indicates that $589 per month of the Veteran's SSA benefits has been sent to the ex-wife for purposes of support for these two children.  

Additionally, as noted above, the Veteran testified in December 2015 that his 16 year old son was currently living with him and that his daughter was no longer a minor child (i.e. she was 20 years old, born on November [redacted], 1995, according to the ex-wife).   Thus, there is no basis for awarding apportionment to the ex-wife for the son once he began living with the Veteran and no basis for awarding an apportionment to the ex-wife for the daughter, subsequent to turning 18, even assuming that the Veteran was not reasonably discharging his responsibility for her support.  (In this regard, there is no indication that after reaching age 18, the daughter began pursuing a course of instruction at an approved educational institution.  See 38 C.F.R. § 3.57).  Accordingly, for the entire appeal period, a general apportionment is not warranted.   38 C.F.R. § 3.450.

Regarding special apportionment, the ex-wife's monthly expenses were not shown to be greater than her monthly income during the time frame when the son and daughter were living with her and were under 18.  As alluded to above, the ex-wife has at times generally reported that her monthly expenses actually did exceed her monthly income but this appeared to be based on her counting the entire principal of debts owed, rather than the actual monthly payment she was responsible for in order to eventually repay them.  Accordingly, in the absence of a showing that the ex-wife's monthly expenses exceeded her monthly income during the pertinent time frame, the Board does not have a basis for awarding a special apportionment.  38 C.F.R. § 4.51. 

III.  Due Process

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the claims for restoration of the 40 percent rating for low back disability, service connection for psychiatric disability and foot disability and entitlement to a TDIU are being granted, all notification and development actions needed to fairly adjudicate these claims has been accomplished.  Similarly, as apportionment of the Veteran's benefits is being denied (i.e. the decision rendered is in his favor), it is unnecessary to discuss any notice or assistance requirements in relation to this claim.

Regarding VCAA notice in relation to the claims for earlier effective dates, the Board notes that these claims stem from an initial grant of service connection by the RO.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Thus, because the notice that was provided before service connection was granted for low back disability with left lower extremity sciatica was legally sufficient, VA's duty to notify in regard to the instant claims for earlier effective dates was already satisfied. 

Regarding the claims for increase for low back disability and left lower extremity radiculopathy, VA provided adequate VCAA notice in letters sent to the Veteran in January 2010 and February 2011.

Also, 38 C.F.R. 3.103(c)(2) essentially requires that the VLJ who conducts a hearing fulfill the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the December 2015 Board hearing, the Veterans Law Judge (VLJ) fully explained the issues on appeal and the Veteran was assisted at the hearing by his accredited representative.  The VLJ and the representative asked questions regarding the timing, nature and degree of the claimed disabilities on appeal and questions related to whether or not apportionment would be appropriate, including questions pertaining to whether there might be any additional pertinent evidence not already associated with the record.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.
 
VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, post-service medical records and Social Security Administration (SSA) records are all associated with the claims file.  Additionally, the Veteran has received appropriate VA examinations.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims decided herein.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.
ORDER

Service connection for an acquired psychiatric disorder, including depression and bipolar disorder, as secondary to service-connected low back disability, is granted.   

Service connection for a bilateral plantar keratosis is granted.  

Effective July 1, 2011, the 40 percent rating for the Veteran's low back disability is restored.  

An effective date prior to July 31, 2006 for the award of service connection for low back disability is denied.     

An effective date prior to July 31, 2006 for the award of service connection for left lower extremity sciatica is denied.    

A rating in excess of 40 percent for low back disability is denied.   

A rating in excess of 40 percent for left sciatic nerve impairment is denied.  

A 10 percent but no higher rating for right lower extremity sciatic impairment is granted subject to the regulations governing the payment of monetary awards.
  
A total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted.   

Apportionment of the Veteran's VA benefits is denied.  


REMAND

In regard to the claim for increase for bilateral hearing loss, the Veteran was scheduled for a VA audiological examination in September 2015 but failed to report.  However, in September 2015 correspondence, the Veteran requested to reschedule the examination, indicating that he did not receive the letter notifying him of his examination until it was too late for him to report.  As it appears the Veteran was homeless at the time the examination was scheduled, the Board finds a remand is appropriate to afford him another opportunity to report to a VA audiological examination.  Prior to arranging for the examination, the AOJ should obtain any VA records of treatment or evaluation of bilateral hearing loss dated since September 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA records of treatment or evaluation of bilateral hearing loss dated since September 2015.  

2.  Arrange for a VA audiological evaluation to determine the current severity of the Veteran's bilateral hearing loss.  The Veteran's claims folder should be made available for review by the examiner.  Any indicated tests (including range of motion studies) should be performed.  

3.  Readjudicate the claim.  If it is not granted to the Veteran's satisfaction, provide him and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


